Title: To George Washington from Major General Philip Schuyler, 27 August 1775
From: Schuyler, Philip
To: Washington, George



Dear Sir
Sunday Albany 27th August 1775. 6 oClock A:M:

Your Excellency’s favors of the 14th and 20th Inst: were delivered me last night.
I left Tionderoga on thursday the 17th Instant and hoped to have returned in four days, but on my arrival at Saratoga I received Information that a large body of Indians of the Six nations were to be here as on tuesday last, And that my presence was Indispensibly necessary. I therefore Attended and on Wednesday the Congratulatory Ceremony was performed, and On Friday the Treaty agreable to their request was opened by them, By giving an Answer to the Messages that had been sent them by the Committee of this place[.] In this speach they Anticipated part of what we had in charge to deliver them, being (as we concieved) Apprehensive that we should request them to take Arms in our Cause; they explicitly declared that as It was a family quarrel, they would not Interfere, but remain neuter and hoped we would not desire more of them; we have not got above half thro. what we are directed to say to them, and Altho. I hardly know how to leave them, yet such is the nature of the Intelligence Contained In the papers which I do myself the honor to Inclose your Excellency, that I consider myself und⟨er⟩ the necessity of leaving the Indian business to my Colleagues, and repairing Immediately to ⟨the⟩ Army.
That Governor Carlton and his agent⟨s⟩ Are exerting themselves to procure the Savages to act against us I have reason to believe from the various accounts which I have received, but I do not believe he will have any Success with the Canada tribes, tho. I make no doubt but he is Joined by some of the more remote Indians who I believe will assist him, and who have already

served him as Scouts from St Johns. I should therefore not hesitate one moment to Employ any Indians that might be willing to Join us.
I thank your Excellency for the honor you have done me in communicating me your plan for an Expedition Into Canada. The Inclosed Information of Fèrè’s which Corroborates not only the Information of Major Brown; that Contained in the two Affidavits of Duguid & Shatford; but Every other we have had leaves not a trace of doubt on my mind as to the propriety of going into Canada And to Do It, has been my determined resolution (unless prevented by my Superiors) for some time, And I have Accordingly since my Arrival here, requested Gen: Montgomery to get every thing in the best readiness he could, for that I would move Immediately, weak and Ill appointed as we were, and I learn with pleasure that he has since the receipt of Gerriffins Information ordered the Canon to be Imbarked and he will probably be off from Tyconderoga so soon, that I shall only be able to Join him, at Crown point; Such being my Intentions and such the Ideas that I have form⟨ed⟩ of the necessity of penetrating Into Canada Without delay. Your Excellency will Easily Concieve that I felt happy to learn your Intentions, and only wished that the thought had Struck you sooner[.] The force I shall carry is far short of what I would wish[.] I believe It will not Exceed Seventeen Hundred men, and this will be a body Insufficient to Attempt Quebec with; after leaving the necessary Detatchments (at St Johns, Chamble, and Montreal should we Succeed and Carry those places,) which must be respectable to keep an open & free Communication with Crown point &ca. having now given your Excellency the time, force, and latest Intelligence I have had, together with my Opinion of the Sentiments of the Canadiens, I proceed to Inform you of the Enemys Strength as far as I have been able to learn It. 350 or 400 at St Johns 150 or 200 at Chamblé About 50 at Montreal, and one Company at Quebec, these are regular troops, besides between three and five hundred Indians, Scotchmen & some few Canadians with Colo: Johnson at La Chene, Of this party the Indians that are at St Johns are a part. wether any Ships of war are at Quebec, I cannot say—as none have been mentioned to me I am rather Induced to believe there are none, Should the detachment of Your body penetrate Into

Canada and we meet with Success Quebec must Inevitably fall into our hands, should we meet with a repulse, which can only happen from foul play in the Canadiens I shall have An Opportunity to Inform your party of It, that they may Carry into Execution any orders you may give In case such an Unfortunate Event should arise.
Your Excellency will be pleased to be particular in your orders to the Officer that may Command the detatchment that there may be no Clashing Should we Join.
I shall leave orders at Tionderoga to forward all the lead that Can be Spared.
Excuse these Scraps of paper, necessity obliges me to use them, having no other fit to write on.
Be pleased to make my Compliments to the Gentlemen of your Suit, Colo. Read will be so good as to Excuse my not Answering his letter as I really cannot find time. I am Dr Sir with the most respectful Sentiments Your Excellency’s Obedient Hume Servt

Ph: Schuyler

